Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 10/22/21, have been fully considered but they do not place the application in condition for allowance.  Applicants have amended independent claims 1 and 7 such that the organometallic compound is represented by Formula 1 and that variable Y40 in formula 2B is N.  Additionally, Applicants have amended independent claim 1 such that variable Y40 in formula 2B is N and to include a proviso when variable Y40 is N and A1 is imidazole.  These amendments overcome the previously relied upon prior art rejection to Knowles et al. (US 2008/0297033), Brooks et al. (US 2005/0260447) and Tsai et al. (US 2018/0026208).  The complexes taught by these three references do not satisfy the structural limitations of the organometallic compound recited in claims 1 and 7.  While the prior art rejection to Watanabe et al. (US 2010/0219397) is withdrawn in light of Applicants amendments, Watanabe et al. is relied upon in an obviousness type rejection, as described below.

Claim Objections
	Claim 7 is objected to as the limitation “Y40 is N” appears twice and one instance should be removed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397).
Claims 1-3: Watanabe et al. teaches organometallic iridium-based complexes which are employed in an emission layer of an organic electroluminescent device comprising an anode, a cathode, and wherein the emission layer is located between the two electrodes.  While Watanabe et al. does not explicitly teach an iridium complex which satisfies all of the limitations of Formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared a complex which does satisfy formula 1 as claimed.  Example 2 of Watanabe et al. teaches the preparation of a hexadentate iridium complex (compound 2), which satisfies all of the limitations of Formulae 1 and 2B of claim 1 with the exception that variable Y40 is equal to a carbon, which is excluded from formula 2B.  However, Watanabe et al. is not limited to embodiments where variable Y40 is equal to carbon.  Watanabe et al. explicitly teaches that the compounds taught therein [which is shown as having the generic formula (6)] include those where variable X1, which corresponds to variable Y40 in Formula 2B, is equal to a trivalent residue of a compound formed of an atom which includes, inter alia, carbon and nitrogen (paragraph 0066).  One having ordinary skill in the art would understand that variable X1 as taught by Watanabe et al., which is exemplified to be a carbon atom, could be any of the other atoms which are able to form a trivalent residue, including a nitrogen atom, since such embodiments are explicitly taught.  One of ordinary skill in the art could also prepare such compound 2 of Watanabe et al. but having a central nitrogen atom instead of a carbon atom by following the reaction scheme taught on page 22 of Watanabe et al. by employing triethanolamine as a starting material.  Complex 2 of Watanabe et al. with a central nitrogen atom satisfies formula 1 of claim 1.  Specifically, as applied to formula 1, nitrogen-modified complex as taught by Watanabe et al. has variable M1 equal to iridium, variables T1 to T6 are 1 through Y6 are equal to C, rings A1, A3, and A5 are equal to a C3 heterocyclic group and are linked via a clipping linker represented by formula 2B where variable Y40 is equal to C(R3) with R3 being equal to hydrogen, variables L10, L20, and L30 are equal to C(R4)(R5) with R4 and R5 being equal hydrogen, variables a10, a20, and a30 are all equal to 2, variable X1 is linked to X10, variable X2 is linked to X20, and variable X3 is linked to X30, rings A2, A and A6 are C6 carbocyclic groups (benzene), variables a2, a4, and a6 are equal to zero, variables a1, a3 and a5 are equal to 1, variables L1, L3, and L5 are equal to a single bond, and variables b10, b20, b30, b40, b50 and b60 all being equal to the maximum number of groups allowed on each ring (four for the benzene rings and two for the N-heterocyclic carbene rings) and with all of the groups being equal to hydrogen.  
Complex 2 of Watanabe et al. with a nitrogen atom (modified complex 2) present instead of a carbon atom, is the same complex as compound 3 of claim 20.  Compound 3 is taught in Applicants specification has a 3MLCT energy level of 3.28 eV and an E3 of 8.00 kcal/mol.  3.28 eV corresponds to an energy of 75.639 kcal/mol, which satisfies the energy level requirements of claim 1 as well as equation 1 of claim 2.  Because Watanabe et al. renders obvious the preparation of compound 3 in Applicants specification, it follows that such a compound would inherently satisfy the energy level requirements of claims 1 and 2.
Claim 4: The compounds taught by Watanabe et al. are taught as emitting blue light (paragraph 0001).  Blue light is known to have an emission wavelength range of about 440 to about 490 nm.  As such, it would be expected that the compounds taught by Watanabe et al., including the modified compound 2, would be blue light emitters satisfying claim 4. 
Claim 6: The organic electroluminescent devices taught by Watanabe et al. are comprised of an anode (ITO), a hole transport region comprising a hole injecting layer and a hole transporting layer, an emission layer, an electron transport region comprising an electron transport layer and an electron injection layer, and a cathode (Al) (paragraph 0196).  The use of modified compound 2 of Watanabe et al. in the devices taught therein would have been obvious to one having ordinary skill in the art.  Such devices satisfy the limitations of claim 6.
Claims 7 and 8: The rejection of claims 1 and 2 above are wholly incorporated in the rejections of claims 7 and 8 and apply with equal force.
Claims 9: The rejection of claim 1 above as it pertains to the modified complex 2 are wholly incorporated in the rejection of claim 9.

Claim 11: In the modified compound 2 of Watanabe et al., variables A1, A3, and A5 are 5-membered heterocyclic groups, and A2, A and A6 are six-membered carbocyclic groups, thereby satisfying claim 11. 
Claim 12: In the modified compound 2 of Watanabe et al., variables A2, A and A6 satisfy formula 2-1 of claim 12 with variables X21 being CR24 with R24 being hydrogen, variables X22 and X23 being equal to C-*, and variable b21 is equal to 3 and R21 is equal to hydrogen.  Variables A1, A3, and A5 satisfies formula 2-22 of claim 12 with variables R21 and R22 being equal to hydrogen, variables X78 and X28 being equal to N-*, and X29 is equal to C-*, thereby anticipating claim 12.
Claim 13: In the modified compound 2 of Watanabe et al., variables a1, a3, and a5 are equal to 1, and variables a2, a4, and a6 are equal to 0 and variables L2, L4, and L6 are equal to a single bond, thereby satisfying claim 13.
Claim 14: In the modified compound 2 of Watanabe et al., variables Y1 through Y6 are all equal to C, thereby satisfying claim 14.
Claim 15: In the modified compound 2 of Watanabe et al., variables T1 through T6 are equal to a single bond, thereby satisfying claim 15.
Claim 16: Claim 16 serves to further limit complexes which include formula 2A in claim 7.  However, such complexes are not required by claim 9, and as such, claim 16 serves to further limit an optional embodiment.  As such, Watanabe et al. may be properly relied upon to reject claim 16 despite not teaching complexes which include a moiety satisfying formula 2A of claims 7 and 16.
Claim 17: In the modified compound 2 of Watanabe et al., variables L10, L20, and L30 are equal to C(R4)(R5) and variables a10, a20 and a30 are equal to 2, thereby satisfying claim 17.
Claim 18: In the modified compound 2 of Watanabe et al., variables R1 through R5 are equal to hydrogen, thereby satisfying claim 18. 
Claim 19: In the modified compound 2 of Watanabe et al., the ligand for M1 in formula 1 is represented by formula 1-2, with all of the variables shown therein being assigned as described in claim 7 above. 
.


Claims 9, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0026208).
Tsai et al. teaches hexadentate iridium complexes including the specific complexes taught in paragraph 0084.  One of the several explicitly taught compounds in paragraph 0084 anticipates all of the limitations of Formula I of independent claims 9 and 10, such as the explicitly taught compound: 
    PNG
    media_image1.png
    214
    240
    media_image1.png
    Greyscale
 (bottom left on page 24).  In this compound, as applied to formula 1 of claim 9, variable M1 is iridium (which also satisfies claim 10), variables T1 to T6 are all equal to single bonds, variables Y1, Y3, and Y5 are equal to N, variables Y2, Y4, and Y6 are equal to C, rings A1, A3, and A5 are a C5 heterocyclic group (pyridine) and are linked via a clipping linker represented by formula 2B where variable Y10, Y20, and Y30 are equal to C(R3) groups with R3 equal to hydrogen, variables L10, L20, and L30 are equal to C(R4)(R5) with R4 and R5 being equal hydrogen, variables a10, a20, and a30 being equal to 2, variable X1 is linked to X10, variable X2 is linked to X20, and variable X3 is linked to X30, rings A2, A and A6 are C6 carbocyclic groups (benzene), variables a2, a4, and a6 are equal to zero, variables a1, a3 and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, and variables b10, b20, b30, b40, b50 and b60 all being equal to the maximum number of groups allowed on each ring (four for the three benzene rings and three for the three pyridine rings) and with all of the groups being equal to hydrogen with the exception of one b group attached to one pyridine group which is equal to phenyl.
2, L4, and L6 are equal to a single bond, thereby anticipating claim 13.
Claim 14: In the complex shown directly above, variables Y1, Y3, and Y5 are equal to N, and variables Y2, Y4, and Y6 are equal to C, thereby anticipating claim 14.
Claim 15: In the complex shown directly above, variables T1 through T6 are equal to a single bond, thereby anticipating claim 15.
Claim 16: In the complex shown directly above, variables Y10, Y20, and Y30 are all equal to C(R3), thereby anticipating claim 16.
Claim 17: In the complex shown directly above, variables L10, L20, and L30 are equal to C(R4)(R5) and variables a10, a20 and a30 are equal to 2, thereby anticipating claim 17.
Claim 18: In the complex shown directly above, variables R3, R4, and R5 are equal to hydrogen, thereby anticipating claim 18.  Variables R1 and R2 not required to be present to satisfy claim 18 since variables L1, L3, and L5 are equal to single bonds.
Claim 19: In the complex shown directly above, the ligand for M1 in formula 1 is represented by formula 1-2, with all of the variables shown therein being assigned as described in claim 9 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/Robert S Loewe/Primary Examiner, Art Unit 1766